              Case 2:20-cv-00320-RSM Document 48 Filed 12/11/20 Page 1 of 2




 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 7                                           AT SEATTLE

 8
       JOJO DEOGRACIAS EJONGA,                             CASE NO. C20-0320-RSM-BAT
 9
                      Plaintiff,
10                                                         ORDER GRANTING PLAINTIFF’S
                          v.                               MOTION FOR EXTENSION OF
                                                           TIME
11
       STEPHEN SINCLAIR, et al.,
12
                      Defendants.
13

14
            This matter comes before the Court on pro se Plaintiff Ejonga’s Motion for Extension of
15
     Time to Submit Objections to the Report and Recommendation. Dkt. #46. On November 25,
16
     2020, the Honorable Brian A. Tsuchida, United States Magistrate Judge, issued a Report and
17
     Recommendation (“R & R”) recommending granting Defendants’ motion for summary judgment
18
     and dismissal of Plaintiff’s claims. Dkt. #45. Plaintiff requests an extension of the deadline to
19
     file Objections from December 9, 2020 to January 14, 2021 due to challenges with accessing the
20
     law library during the COVID-19 pandemic and the holidays. Dkt. #46. Defendants do not
21
     oppose Plaintiff’s motion. Dkt. #47.
22

23
     ORDER GRANTING PLAINTIFF’S MOTION
     FOR EXTENSION OF TIME
     PAGE - 1
              Case 2:20-cv-00320-RSM Document 48 Filed 12/11/20 Page 2 of 2




 1          Accordingly, finding that good cause exists to extend Plaintiff’s time to respond, it is

 2   hereby ORDERED as follows:

 3          (1) Plaintiff’s Motion, Dkt. #46, is GRANTED. Plaintiff’s Objections to the R & R shall

 4   be due on or before January 14, 2021. The Clerk should note the matter for January 18, 2021

 5   as ready for consideration if no objection is filed.

 6          (2) If objections are filed, any response is due within 14 days after being served with the

 7   objections. A party filing an objection must note the matter for the Court’s consideration 14 days

 8   from the date the objection is filed and served. The matter will then be ready for the Court’s

 9   consideration on the date the response is due.

10          (3) Objections and responses shall not exceed 15 pages.

11          (4) Failure to timely object may affect the right to appeal.

12

13          DATED this 11th day of December, 2020.

14

15

16                                                  A
                                                    RICARDO S. MARTINEZ
17                                                  CHIEF UNITED STATES DISTRICT JUDGE

18

19

20

21

22

23
     ORDER GRANTING PLAINTIFF’S MOTION
     FOR EXTENSION OF TIME
     PAGE - 2
